                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION


JOHN DOE,                                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      Case No. 1:18-cv-00084
                                             )      Judge Richardson/Frensley
DAVID BYRD, et al.,                          )
                                             )
       Defendants.                           )


                                            ORDER

                                     I. INTRODUCTION

       John Doe, a public high school student in Wayne County, Tennessee, alleges that he was

compelled to engage in political speech through the mandatory wearing of a tee shirt that

advertised David Byrd’s campaign for state representative while on a school-sponsored field trip.

Docket No. 1. Early in the case, Mr. Doe filed a motion for protective order, asking the Court to

allow him to proceed under a pseudonym. Docket Nos. 2, 3. Mr. Doe argued that his situation

was similar to and met the requirements of Doe v. Porter, 370 F.3d 558, 560 (6th Cir. 2004)

including:

               Plaintiff is challenging government activity, specifically the
               requirement that Wayne County High School students wear attire
               that favors one candidate for public office. Plaintiff is a minor.
               The race for David Byrd’s re-election was particularly intensive
               this year following several news media reports of sexual
               misconduct involving Representative Byrd and former students at
               Wayne County High School.

               Unfortunately, cases involving politically charged debates and the
               constitutionality of government actions have long given rise to
               threats and violence and “[t]he backlash is well documented.”




     Case 1:18-cv-00084 Document 58 Filed 04/18/19 Page 1 of 6 PageID #: 266
               The use of pseudonyms will not prejudice Defendants. The parties
               can litigate effectively without using the real names of Plaintiff and
               his family members. Plaintiff is not asking to limit Defendants’
               discovery.

Docket No. 3, p. 2 (footnote and internal citation omitted).

       None of the Defendants, including Mr. Byrd, opposed the motion for protective order.

After fully considering the Porter factors and their application to this case, the Court granted Mr.

Doe’s motion. Docket No. 32.

       The matter is now before the Court upon Mr. Byrd’s “Motion to Rescind Prior Order

Granting Plaintiff’s Motion for Protective Order (D.E. 32) and to Compel Plaintiff to Substitute

Name of Real Party in Interest Under Fed. R. Civ. P. 17.” Docket No. 36. Mr. Byrd has also

filed a Supporting Memorandum. Docket No. 37. Mr. Doe has filed a “Response in Opposition

to Motion for Reconsideration and Memorandum in Support of Plaintiff’s Cross Motion for

Protective Order.” Docket No. 50

                                   II. LAW AND ANALYSIS

A. Motions to Alter or Amend Judgment Under Rule 59

       Because there is no federal procedural rule permitting a “motion to rescind prior order,”

the Court will construe Mr. Byrd’s Motion as a motion to alter or amend judgment under Fed. R.

Civ. P. 59(e). This Court has recently explained the standards for a Rule 59(e) motion:

               Motions to alter or amend judgment may be granted if there is a
               clear error of law, newly discovered evidence, an intervening
               change in controlling law, or to prevent manifest injustice.
               GenCorp. Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th
               Cir. 1999). The movant may not use Rule 59 to re-argue the case
               or to present evidence that should have been before the court at the
               time judgment entered. See Roger Miller Music. Inc., v. Sony/ATV
               Publ’g, LLC, 477 F.3d 383, 395(6th Cir. 2007) (collecting cases).




                                                 2

    Case 1:18-cv-00084 Document 58 Filed 04/18/19 Page 2 of 6 PageID #: 267
Botello v. Tenn. Dep’t of Corr., No. 3:18-cv-00549, 2018 U.S. Dist. LEXIS 135352 at *2, (M.D.

Tenn. Aug. 10, 2018).

       Moreover, “[a] motion under Rule 59(e) is not an opportunity to reargue a case.” Sault

Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998). Rule 59

motions are not to be used to raise or make arguments “which could, and should, have been

made before judgment issued.” Id.; see also FDIC v. World University, Inc., 978 F.2d 10, 16

(1st Cir. 1992) (“Rule 59(e) motions are aimed at reconsideration, not initial consideration.”)

(emphasis in original) (internal quotations omitted).

       Due to the narrow purposes of the motion, the judicial system’s interest in the finality of

judgments, and the conservation of judicial resources, Rule 59(e) motions “typically are denied.”

Miller v. Bell, 655 F. Supp. 2d 838, 844 (E.D. Tenn 2009), citing Kane, Federal Practice and

Procedure: Civil 2d § 2810.1 at 128 (internal quotations omitted).

       Motions under Rule 59 must be filed no later than 28 days after the entry of judgment.

Fed. R. Civ. P. 59(e). Mr. Byrd filed his Motion within 28 days after entry of judgment; thus, the

Motion is timely under Rule 59.

B. Mr. Byrd’s Motion to Rescind Prior Order

       In his Motion and Memorandum, Mr. Byrd does not articulate the Rule 59 standard or

attempt to apply it to the Court’s prior Order. See Docket Nos. 36, 37. Instead, Mr. Byrd seems

to view his Motion as an opportunity to reargue the original motion for protective order; a

motion that he failed to oppose or even respond to. His entire Memorandum is devoted to

arguing the application of the Porter factors, as well as some “additional considerations” related

to requests to proceed under a pseudonym that have been identified by the United States District

Court for the Southern District of New York. Docket No. 37.



                                                 3

    Case 1:18-cv-00084 Document 58 Filed 04/18/19 Page 3 of 6 PageID #: 268
       Mr. Byrd does not argue that there has been a clear error of law or an intervening change

in controlling law. See Docket No. 37. Although Mr. Byrd refers in his introductory paragraph

to “newly discovered evidence,” that evidence appears to be the fact that Mr. Doe has turned 18

since the filing of the Court’s prior Order and has filed an amended Complaint advising that he

“is no longer a minor and has capacity to pursue this case.” Id. at 1, 2, quoting Docket No. 33

(internal quotation marks omitted). Mr. Byrd also refers to “novel legal theories,” specifically,

that “[w]ithin the amended complaint, Doe raised for the first time an allegation that he suffered

emotional distress, humiliation, shame and fear as a result of the events in question.” Id. at 2.

       Black’s Law Dictionary defines “evidence” as:

               Something (including testimony, documents, and tangible objects)
               that tends to prove or disprove the existence of an alleged fact;
               anything presented to the senses and offered to prove the existence
               or nonexistence of a fact <the bloody glove is the key piece of
               evidence for the prosecution>.

Black’s Law Dictionary 555 (10th ed. 2014). The Court does not find the fact that Mr. Doe has

continued to age to be “newly discovered evidence.” Nor does his raising of legal theories, even

novel ones, constitute evidence of any kind.

       The only remaining factor under Rule 59 is the prevention of manifest injustice. Fed. R.

Civ. P. 59(e). While Mr. Byrd does not address this factor explicitly, he does argue that “[i]f

Doe were permitted to prosecute this case anonymously, Byrd would be placed at a serious

disadvantage, for he would be required to defend himself publicly while plaintiff could make his

accusations from behind a cloak of anonymity.” Docket No. 37, p. 5. The Court finds that this is

an argument that could have been made before the prior judgment issued, and thus is not

appropriate for a motion to alter or amend judgment. Mr. Byrd also argues that his “ability to

effectively respond to the novel allegations of emotional distress contained within the amended



                                                 4

    Case 1:18-cv-00084 Document 58 Filed 04/18/19 Page 4 of 6 PageID #: 269
complaint is significantly impaired by allowing this matter to proceed anonymously,” and that

“Doe has squarely placed his own credibility at the heart of this litigation and Defendants are

entitled to have the benefit of the fullness of Doe’s claims made public to test their veracity.” Id.

at 6. The Court finds that these arguments fall short of establishing that the Court’s prior Order

will result in manifest injustice.

C. Mr. Doe’s Cross Motion for Protective Order

        Mr. Doe has filed a cross motion for protective order, in which he asks for “additional

protections regarding the use of the Plaintiff’s real name and identity in this litigation.” Docket

No. 49, p. 1. Mr. Byrd has filed a “Consolidated Reply & Response in Opposition to Plaintiff’s

D.E. 49 & 50.” Docket No. 57.

        A motion for protective order is available to “a party or by the person from whom discovery

is sought.” Fed. R. of Civ. P. 26(c). The court may “issue an order to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense” when justice requires.

Fed. R. of Civ. P. 26(c)(1). Good cause for the issuance of a protective order is established with

“specific facts showing “clearly defined and serious injury” resulting from the discovery sought

and cannot rely on merely conclusory statements.” Nix v. Sword, 11 Fed. Appx. 498, 500 (6th Cir.

2001) (per curium), quoting Avirgan v. Hull, 118 F.R.D. 252, 254 (D.D.C. 1987).

        After considering the Parties’ arguments and the applicable rules and case law, the Court

finds that the additional protections requested by Mr. Doe are appropriate and serve the purposes

for which the Court’s prior protective Order was put into place.

                                       III. CONCLUSION

        For the reasons discussed above, the Court finds no clear error of law, no newly discovered

evidence, and no intervening change in controlling law that would justify the granting of Mr.



                                                  5

    Case 1:18-cv-00084 Document 58 Filed 04/18/19 Page 5 of 6 PageID #: 270
Byrd’s motion to alter or amend judgment under Fed. R. Civ. P. 59(e). Nor do the concerns raised

by Mr. Byrd require the Court to alter or amend its previous decision to prevent manifest injustice.

Mr. Byrd’s “Motion to Rescind Prior Order Granting Plaintiff’s Motion for Protective Order (D.E.

32) and to Compel Plaintiff to Substitute Name of Real Party in Interest Under Fed. R. Civ. P. 17”

(Docket No. 36) is therefore DENIED. Because the additional protections requested by Mr. Doe

are appropriate and serve the purposes for which the Court’s prior protective Order was put into

place, Mr. Doe’s Cross Motion for Protective Order (Docket No. 49) is hereby GRANTED.




                                              IT IS SO ORDERED.



                                              ___________________________________
                                              Jeffery S. Frensley
                                              United States Magistrate Judge




                                                 6

    Case 1:18-cv-00084 Document 58 Filed 04/18/19 Page 6 of 6 PageID #: 271
